The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 101B (Figs. 1H-I).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
page 3, line 31, “the lower lever” should apparently be --a lower level--.
page 9, line 23 through page 10, line 11, the second end of the second load unit is denoted with reference character “102B”; however, Figs. 1H-I show the second end of the second load unit to be labeled as --101B--, as noted in par. 2 above.  
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains the legal term “said” and in line 6, “the lower lever” should apparently be --a lower level--.  
Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 1, the phrase “for interchanging … load units” does not adequately describe what function the interchanging arrangement performs or how it does so;

lines 7 and 8, the recitations “supported to” are not understood (i.e., is this intended to mean that the landing device is supported on or by the load units or that it supports the load units?);
line 12, the recitation “into the lower lever” is not understood and lacks antecedent basis;
and lines 12-14, it is not understood what is meant by “after said … load unit has met said … load unit”.
Claim 2, lines 1-2, it is not clear what is meant by “said arrangement or said landing device”, as the landing device is the only recited element of which the arrangement is comprised;
and line 3, the recitation “the landing” lacks antecedent basis.
Claim 3, lines 2-3, the recitation that the landing device “comprises a first portion … and a second portion” is not understood, as claim 1 has previously recited first and second portions of the landing device;
also in line 2, the recitation “the end portion” lacks antecedent basis;
line 3, it is not clear to which of the load units the recitation “the load unit” refers;
lines 4-5, it is not understood what is meant by “said landing device comprises braking member” (sic), as claim 2 has previously recited this limitation;
and line 7, the recitation “resisting to move” is not understood.
Claim 4, lines 3-4, the recitations “the first end” and “the second end” (of the braking member) lack antecedent basis.
portion” and “the second end portion” lack proper antecedent basis (emphasis added);
and lines 6 and 10, the recitations “has met and passed” are not understood.
Claim 6, line 2, it is not clear what is meant by the landing device being “configured to be uncoupled” (i.e., from what?), especially since it has never been recited as necessarily being coupled to something;
and line 3, the recitation “into the lower lever” is not understood and lacks antecedent basis.
Claim 7, lines 2-4, the recitations “the sliding speed” and “the loading” lack antecedent basis, and furthermore, it is not clear what is meant by “when it slides” or “during the loading”, as neither of the load units has previously been recited as having a sliding or loading functionality.
Each of claims 8-11 depend from “claim 0”. As each of these claims refer to “said braking system”, which has antecedent basis in claim 7, it will be assumed they were intended to depend (at least indirectly) from that claim.
Claim 8, lines 1 and 3, the recitations “the first end” and “the second end” lack antecedent basis;
and line 3, --load-- should apparently be inserted before “unit”.
Claim 10, line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 11, line 3, the recitations “at the latest” and “has met and passed” are not understood.

Claim 13, line 3, it is not clear what is meant by nor is there antecedent basis for “the landing of said … load unit”.
Claim 14, the recitations “the sliding speed”, “when it slides”, “during the loading”, “has met and passed”, and “the landing” are unclear and/or lack antecedent basis as previously indicated.
Claim 15, lines 2 and 4, it is not clear to which of the load units the recitation “the load unit” refers.
Claim 18 depends from “claim 0”. It will be assumed claim 17 was intended.
Claim 19, lines 5 and 7, the recitations “has met” and “the lower lever” are unclear as previously indicated.
Claim 20, line 5, it is not clear what is meant by “locating next to”.
Each of independent claims 21-23 is indefinite in substantially the same manner noted above with respect to claim 1. 
Additionally, in claim 21, lines 5-6, the recitations “the first end”, “the first load unit”, “the second end” and “the second load unit” lack antecedent basis.
And in claim 22, lines 4-5, the recitations “the first end” and “the second end” lack antecedent basis.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “shock absorption mechanism” in claim 18, “introduction member” in claim 19, and “moving device” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 21-23, as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herwig (DE 10325373, cited by applicant).
Herwig shows an interchanging arrangement for interchanging at least first and second load units 20, 22 carried by a vehicle, both of said load units having first and second ends, wherein the arrangement comprises a landing device (includes pusher 15 and the unlabeled pivoting lever arm shown in Figs. 1-5) “arranged between”, as broadly claimed, the first end of the first load unit and the second end of the second load unit (at least in Fig. 1) so that a first portion (pusher 15) of said landing device is “supported to”, as broadly and indefinitely claimed, the first end of the first load unit and a second portion (lever arm) of said landing device is “supported to” the second end of a lower level than the second end of the second load unit (Fig. 4) after said first end of the first load unit “has met”, as broadly and indefinitely claimed, said second end of the second load unit (Fig. 3).
Re claim 6, the landing device is configured to be “uncoupled”, as broadly claimed, after said first end of said first load unit is moved into the lower level than the second end of the second load unit.
Re claims 21 and 22, the device of Herwig clearly includes a load unit and a vehicle incorporating such an interchanging arrangement.
Re claim 23, the apparatus of Herwig can clearly be used to perform the claimed method for interchanging at least first and second load units carried by a vehicle, wherein both of said load units have first and second ends, the method comprising supporting a first portion of a landing device to the first end of the first load unit and a second portion of said landing device to the second end of the second load unit, and moving the first end of said first load unit into a lower level than the second end of the second load unit after the first end of the first load unit has met said second end of the second load unit, in the same manner described above with respect to claim 1.

Claims 1, 2, 6 and 21-23, as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curley (US 10,322,874).
Curley shows an interchanging arrangement for interchanging at least first and second load units 60, 62 carried by a vehicle, both of said load units having first and a lower level than the second end of the second load unit after said first end of the first load unit “has met”, as broadly and indefinitely claimed, said second end of the second load unit (Figs. 14-16).
Re claim 2, the cable 276 which is used to lower the load unit 60 to the lower level in Figs. 14-16 is controlled by a motor 272 which would inherently be able to slow down, at least to some extent, the speed of descent of the load unit, and as such is considered to comprise a “braking member”, as broadly claimed.
Claims 6 and 21-23 are treated in the same manner set forth above in par. 12.

Although the prior art does not clearly render claims 3-5 and 7-19 unpatentable and has therefore not been applied, this does not necessarily indicate that these claims contain allowable subject matter. Because the claims so seriously fail to meet the requirements of 35 U.S.C. 112(b), as noted above in par. 7, it is not possible to properly apply the art to these claims without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein. See Ex Parte Lyell
Claim 20, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinkert and Dempster show vehicles which can load/unload at least two containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/James Keenan/
Primary Examiner
Art Unit 3652

2/17/21